Citation Nr: 1416387	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-49 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than January 27, 2009, for the increase to a 30 percent disability rating for a thyroid disorder.

2.  Entitlement to a disability rating higher than 30 percent for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from August 1971 to August 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO increased the disability rating for the Veteran's service-connected thyroid disorder from 10 percent to 30 percent.  The RO assigned an effective date of January 27, 2009, for the 30 percent rating.

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to January 27, 2009, it was not factually ascertainable that the Veteran's thyroid disorder had increased to warrant a 30 percent rating.

2.  The Veteran failed to attend a VA examination without good cause.

3.  In any event, the Veteran's thyroid disorder is manifested by fatigability and mental sluggishness, without associated or increased muscular weakness, mental disturbance, weight gain or loss, bradycardia, tachycardia, hypertension, cardiovascular involvement, cold intolerance, eye involvement, nervous system symptoms, or gastrointestinal symptoms.


CONCLUSIONS OF LAW

1.  A 30 percent disability rating for the Veteran's thyroid disorder may not be effective earlier than January 27, 2009.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The Veteran's thyroid disorder has not met the criteria for a disability rating higher than 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.119 Diagnostic Codes 7900, 7903 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date

The RO established January 27, 2009, as the effective date for the increase from 10 percent to 30 percent in the disability rating for the Veteran's thyroid disorder.  He is seeking an earlier effective date.

Unless otherwise provided, the effective date for an award of compensation for service-connected disability shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date, and otherwise the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran received treatment during service for a thyroid disorder.  In treatment in 1977, the Veteran had anxiety, heat intolerance, tremor of the hands, muscular weakness, and weight loss.  Clinicians found that his thyroid was enlarged, and laboratory tests showed abnormal thyroid levels.  Clinicians diagnosed hyperthyroidism and Graves' disease (a thyroid disorder associated with hyperthyroidism).  Clinicians' treated the disorder with medications and with radioactive iodine (I-131).  Over the course of treatment symptoms diminished.  On examination of the Veteran in August 1979, for separation from service, the examiner stated that the Veteran's hyperthyroidism had been successfully treated, and that at that time he was on no medication.

The Veteran has reported that after service he experienced symptoms of mental disorder, including hearing voices, and that he developed fatigability and intermittent lethargy.  In VA treatment and examinations in 1997 and 1998, he reported a history of thyroid problems, with overactive thyroid during service, and underactive thyroid noted after service, and treated with thyroid replacement medication.

In March 1998, the Veteran submitted a claim for service connection for a nervous disorder.  In a June 1998 VA medical examination, the Veteran related the history of diagnosis in service of Graves' disease.  He indicated that presently his thyroid levels fluctuated, and that clinicians recently adjusted the dose of his thyroid replacement medication.  

In an October 1998 rating decision, the RO granted service connection for Graves' disease.  The RO assigned a 10 percent rating.  The RO made service connection and the 10 percent rating effective March 10, 1998.

A rating decision become final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued.  38 U.S.C.A. § 7105 (West 1991).  During the year following the March 1998 rating decision, the Veteran did not file an NOD with that decision, and that decision became final.

In November 2001, the Veteran requested a review of his benefits for service-connected disability.  He asserted that his condition was worsening.  In a September 2002 rating decision, the RO continued the 10 percent rating for the Veteran's Graves' disease.  During the year following the September 2002 rating decision, the Veteran did not file an NOD with that decision, and that decision became final.

On January 27, 2009, the RO stamped as received the Veteran's claim for a higher rating for his thyroid disorder.  In a January 2010 rating decision, the RO increased the rating for the thyroid disorder to 30 percent.  The RO explained that a 30 percent rating was warranted because a May 2009 VA examination revealed fatigability and mental sluggishness.  

The RO made the increase effective January 27, 2009, the date of receipt of the claim for an increase.

The Veteran appealed that effective date.  He indicated that he was seeking an effective date one year earlier than the date of claim.  He noted that, in 2002 (more than one year before he filed this claim), his statements and a VA examination report indicated that his thyroid disorder had the same manifestations and effects that were found in the May 2009 VA examination that was a basis for the rating increase.

Because the March 1998 and September 2002 rating decisions were not appealed and became final, the January 2009 claim for an increased rating is the claim on which the effective date for the 30 percent rating is based.  Under 38 C.F.R. § 3.400(o)(2), the effective date of an rating is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date, and otherwise the date of receipt of the claim.  Thus, the 30 percent rating for the Veteran's thyroid disorder may be effective up to a year earlier than the January 2009 claim date, if the earliest date as of which it is factually ascertainable that his thyroid disorder produced increased disability is a date during the year before the January 2009 claim was received.

In other words, even if the Veteran is correct (and the Board has no reason to dispute his statements) the fact that what he cited happened in 2002 it is not within a year of his January 27, 2009 claim cannot be used as a basis for going back one year.  The evidence he cites must be within the year for the Board to go back a year before the claim.    

The Veteran has reported having experienced mental disorder symptoms from 1981 forward.  He has sought service connection for a mental disorder.  He also has contended that some or all of his mental problem were caused by or have been aggravated by his thyroid disorder.  The RO has denied service connection for mental disorders.  The Veteran has not completed an appeal of any of the RO's decisions denying service connection for a mental disorder.

The Veteran has reported, and medical records show, that he had hyperthyroidism and Graves' disease that were treated during service, and that after service he was found to have hypothyroidism that required treatment.  The RO has evaluated the Veteran's thyroid disorder under 38 C.F.R. § 4.119, Diagnostic Codes 7900, for hyperthyroidism, and 7903, for hypothyroidism.  Those codes provides as follows:

Thyroid enlargement, tachycardia (more than 100 beats per minute), eye involvement, muscular weakness, loss of weight, and sympathetic nervous system, cardiovascular, or gastrointestinal symptoms
   .................................................... 100 percent

Emotional instability, tachycardia, fatigability, and increased pulse pressure or blood pressure  ... 60 percent

Tachycardia, tremor, and increased pulse pressure or blood pressure  .................................... 30 percent

Tachycardia, which may be intermittent, and tremor, or; continuous medication required for control  .. 10 percent

Note (1): If disease of the heart is the predominant finding, evaluate as hyperthyroid heart disease (DC 7008) if doing so would result in a higher evaluation than using the criteria above. 

Note (2): If ophthalmopathy is the sole finding, evaluate as field vision, impairment of (DC 6080); diplopia (DC 6090); or impairment of central visual acuity (DC 6061-6079). 

38 C.F.R. § 4.119, Diagnostic Code 7900.

Cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness  ........................ 100 percent

Muscular weakness, mental disturbance, and weight gain  ................................................ 60 percent

Fatigability, constipation, and mental sluggishness
   ..................................................... 30 percent

Fatigability, or; continuous medication required for control  .............................................. 10 percent

38 C.F.R. § 4.119, Diagnostic Code 7903.

The claims file does not contain any records of treatment of the Veteran in the years immediately following his separation from service.  In records of VA treatment from 1997 forward, clinicians noted that the Veteran had hypothyroidism that was treated with medication.  On VA medical examination in June 1998, the Veteran reported that he was found to have Graves' disease in 1977, and that he had been on thyroid replacement medication since the 1980s.  The examiner indicated that the Veteran appeared euthyroid on medication at the time of the 1998 examination.

The Veteran had a VA thyroid disorders examination in August 2002.  He reported that he was treated in 1977 overactive thyroid, with symptoms including tremor and nervousness, and that symptoms decreased with treatment.  He stated that he went without treatment for approximately three years.  When he again sought treatment, he reported, he had excessive fatigue.  He indicated that clinicians then found underactive thyroid, and that he was treated with thyroid replacement medications.  He reported that he continued on thyroid replacement medication.  The examiner observed some restlessness and fidgeting, with no visible tremor.  Based on examination and testing, the examiner found that the Veteran was presently euthyroid on medication.

In VA treatment in October 2007, the Veteran reported that in service his thyroid disorder was treated with I-131, and that presently his thyroid disorder was treated with thyroid replacement medication.  He complained of insomnia.  A treating primary physician slightly reduced the dose of the Veteran's thyroid medication.  In April 2008, the Veteran reported that he had gained weight despite exercise and watching his diet.  He raised a question as to whether his thyroid disorder was well controlled.  In September 2008, he reported that when he got up in morning he felt as though he had never even slept.  The possibility of sleep apnea was noted.  Thyroid replacement medication was continued.  In February 2009, the treating primary care physician raised the possibility that overtreatment of the thyroid disorder might be causing the Veteran's insomnia.  The physician found that the Veteran's thyroid-stimulating hormone (TSH) level was too high.  The physician adjusted the thyroid replacement medication dose.

On VA examination in May 2009, the Veteran reported that the present treatment for his thyroid disorder was thyroid replacement medication.  He stated that he had fatigability two to three days per week.  He answered yes to being irritable or forgetful.  He indicated that his blood pressure was erratic, and that he was on antihypertensive medication.  He stated that he had sensitivity to hot temperatures.  He indicated that he had progressive hair loss.  The examiner measured the Veteran's pulse as 74 beats per minute.  The examiner noted that the Veteran had hypothyroidism secondary to iodine therapy for Graves' disease.

In VA treatment in August 2009, the treating primary care physician again adjusted the dose of thyroid replacement medication.

As noted above, in the January 2010 rating decision increasing the rating for the thyroid disorder to 30 percent, the RO explained that a 30 percent rating was warranted because a May 2009 VA examination revealed fatigability and mental sluggishness.  The evidence from the year preceding January 27, 2009, includes records of VA treatment in 2008.  Those records show ongoing treatment for hypothyroidism, with adjustments of medication levels.  The treatment records reflect reports of insomnia and fatigue, but do not directly relate complaints or findings of mental sluggishness.  There is no evidence, then, that a date during the year preceding January 27, 2009, is the earliest date as of which it is factually ascertainable that the Veteran's thyroid disorder produced increased disability.  The assembled evidence thus does not provide a basis for an effective date earlier than January 27, 2009, for the 30 percent rating for the thyroid disorder.

Increased Rating

The Veteran is seeking a disability rating higher than the existing 30 percent rating for his thyroid disorder.  He has essentially contended that he has mental impairment or disturbance, hypertension, and tremors that are due to or worsened by his thyroid disorder.

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Under 38 C.F.R. § 3.310(b), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  See also Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, symptoms or disorders that are related to, caused by, or aggravated by the Veteran's thyroid disorder will be considered in determining the appropriate rating for the thyroid disorder.

The RO sought to develop additional medical evidence and opinion regarding the effects and extent of the Veteran's thyroid disorder.  In November 2012, the RO requested a VA examination with file review and opinions.  The examination and opinions were to address the likelihood that the Veteran's thyroid disorder proximately caused or has aggravated any current mental impairment, disturbance, or disorder, any current hypertension, and/or any current tremors.  

Employees at a VA health care facility attempted to schedule an examination for the Veteran.  

In July 2013, the Veteran stated that he refuses to come to a VA facility.  (He indicated that his refusal is related to a VA determination, following earlier events, that a police escort is required when the Veteran visits a VA facility).  An escort requirement is not found to be good cause for his failure to attend a VA examination. 

This case is a claim for an increased rating that has been established since 1998.  The claim for an increased was received in 2009.

The determination regarding the claims for increased compensation of the service-connected disabilities based on the veteran's failure to attend a scheduled VA evaluation is clear.  Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, 38 C.F.R. § 3.655 also states that when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed or, as in this case, a claim for an increase, the claim "shall" be denied.  

Good cause is not shown for the Veteran's failure to attend an examination.  This claim must be denial on this basis, standing alone.

In any event, even if the Board reviews the case based on the evidence of record, it is important for the Veteran to understand that the case would still be denied.

Treatment and examination records through August 2009 are discussed earlier in this decision, above.  Subsequent records reflect that the Veteran was seen in 2011 and 2012 at VA health care facilities.  Records of that treatment include notation of a diagnosis of a thyroid disorder, and a history of treatment with thyroid replacement medication.  VA clinicians restarted the Veteran on thyroid replacement medication.  The treatment notes do not indicate that any clinician related any mental disorder, hypertension, or tremors to the Veteran's thyroid disorder.  Nor did any clinician relate any symptoms or disorder addressed during that treatment to the Veteran's thyroid disorder.

The Veteran has asserted that his mental disorders are due to his thyroid disorder.  He is competent to report symptoms that he experiences.  As he does not have medical training, however, his opinions regarding the causation of his medical and mental disorders do not constitute competent evidence.  The Veteran has been noted to have mental disturbances and disorders.  No clinician has indicated, however, that any of his mental disturbances or disorders is caused or aggravated by his thyroid disorder.  The evidence is unclear as to whether the Veteran has had sustained hypertension, or whether he has had bradycardia, tachycardia, or other cardiovascular disorder.  In any case, no clinician has indicated that any cardiovascular disorder is caused or aggravated by the Veteran's thyroid disorder.  There is no evidence that the Veteran has had post-service muscular weakness or cold intolerance.  There is no competent evidence attributing the occurrence or aggravation of any weight gain or loss, eye disorder, nervous system symptoms, or gastrointestinal symptoms to the Veteran's thyroid disorder.  Thus, the evidence does not show effects or extent of the thyroid disorder that approach or meet the criteria for a rating higher than 30 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's thyroid disorder has not required frequent hospitalizations.  There is mixed evidence regarding the Veteran's capacity to hold employment.  In 1998, the United States Social Security Administration reported that the Veteran was disabled due to schizophrenia.  In an August 2002 VA examination, the Veteran reported that he was employed, as a generator technician.  In any case, there has been no indication that the Veteran's thyroid disorder has markedly interfered with his capacity for employment.  The criteria in the rating schedule address the manifestations of the Veteran's thyroid disorder, and provide for higher ratings for more disabling manifestations.  The regular rating schedule criteria are adequate in this case, and it is not necessary to refer the rating of the thyroid disorder for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record in this case does not suggest that the Veteran's thyroid disorder makes him unable to secure or follow a substantially gainful occupation.  Therefore the record does not directly or indirectly raise the issue of unemployability.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran with VCAA notice in letters issued in June 2002, April 2009, July 2009, and October 2012.  In those letters, the RO advised the Veteran what information was needed to substantiate claims for service connection and increased disability ratings.  The RO also informed the Veteran how VA assigns effective dates.  The RO also addressed who was to provide the evidence.

The Veteran's claims file (including information on paper and in electronic form) contains service treatment records, post-service treatment records, reports of VA medical examinations, and statements from the Veteran.  The Veteran has had VA examinations that addressed the manifestations and effects of his thyroid disorder.  The examinations and examination reports are adequate for purposes of determining the appropriate ratings for the thyroid disorder.  In addition, as noted above, additional examination and opinion cannot be obtained, as the Veteran has indicated that he refuses to report for further examination.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication, nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of the claims on their merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


ORDER

Entitlement to an effective date earlier than January 27, 2009, for a 30 percent disability rating for a thyroid disorder is denied.

Entitlement to a disability rating higher than 30 percent for a thyroid disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


